DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 18 are objected to because of the following informalities, and should be:
“…said portion of graphene and/or graphene oxide connected to said aptamer via at least one linker…”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, this claim does not place a further limitation on claim 1 since claim 1 already claims that the aptamer is attached to the portion of graphene and/or graphene oxide via one or more linkers (per the 12/7/22 amendment).
Regarding claim 19, this claim broadens the scope of claim 18 (since claim 18 now claims that the portion is attached to the aptamer via a linker, and claim 19 claims that it could be directly attached).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-9, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Lieber et al. (U.S. Pub. 2010/0112546).

Regarding claims 1, 13, and 18, Lin discloses a sensor device 102 (see par. [0179]; and as shown in Figs. 1-2), comprising:
a portion of graphene 105 [0179]; and
an aptamer (see pars. [0040], [0044]-[0045], etc.) in electrical communication with the portion of graphene 105 (change in electrical conductance: [0044]); said portion of graphene 105 connected to said aptamer via at least one linker [0046].
Regarding claim 13, Lin further discloses contacting a sample [0044] and a sensor device that comprises: (i) a portion of graphene 105 (as shown in Figs. 1-2); and measuring an electrical signal of the sensor device related to an interaction between the aptamer and the sample (i.e. change in electrical conductance: [0044]).
Regarding claim 18, Lin further discloses a method of fabricating (see pars. [0140], [0151], [0179], etc.) a detector device comprising placing the portion of graphene 105 into electrical communication with at least one electrode 108/109 [0179].
Regarding claims 1, 13, and 18, Lin does not disclose the linker is selected from the group consisting of: a hydrocarbon chain, an aromatic molecule, 1-Pyrenebutyric acid N- hyroxysuccinimide ester, and 4-carboxybenzenediazonium tetrafluoroborate.
Lieber discloses the linker can be a hydrocarbon chain [0129].
Since the art recognizes that Lieber’s linker (a hydrocarbon chain: [0129]) is an equivalent of Lin’s linker(s), and known for the same purpose of linking an aptamer to graphene to functionalize a sensor (see Lieber: pars. [0124], [0144], [0235]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the linker is a hydrocarbon chain, as taught by Lieber.  See MPEP 2144.06(II). 

Regarding claim 2, Lin discloses (Figs. 1-2) the portion of graphene 105 is in electronic communication with a source electrode 108 [0179], a drain electrode 109 [0179], or a gate electrode 507 [0057].

Regarding claim 4 and 19, Lin discloses (Figs. 1-2) the aptamer is attached to the portion of graphene and/or graphene oxide via one or more linkers [0046] (or directly attached: [0044]-[0045]).

Regarding claim 6, Lin discloses (Figs. 1-2) a controller unit (see pars. [0138], [0160], etc.) that comprises a voltage regulator (see pars. [0160], [0191], etc.).

Regarding claim 7, Lin discloses (Figs. 1-2) the controller unit is configured to modulate a gate voltage of the sensor device [0160].

Regarding claim 8, Lin discloses (Figs. 1-2) the controller is configured to apply less than 0.1 V to the portion of graphene and/or graphene oxide (i.e. 10-50 mV: [0191]).

Regarding claim 9, Lin discloses (Figs. 1-2) the aptamer comprises a nucleic acid aptamer or a peptide aptamer [0137].

Regarding claim 12, Lin discloses (Figs. 1-2) wherein the sensor device comprises a plurality of aptamers in electronic communication with the portion of graphene (i.e. plurality of aptamers/analytes: see pars. [0040] and [0044]-[0045]).

Regarding claim 14, Lin discloses (Figs. 1-2) the electrical signal comprises a current [0044]-[0045].

Regarding claim 15, Lin discloses (Figs. 1-2) the sample comprises a target molecule [0044]-[0045].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Lieber et al. (U.S. Pub. 2010/0112546), and further in view of Jang et al. (KR 20140014774 A).

Regarding claim 20, Lin is applied as above, but does not disclose the attaching is effected by pi-pi orbital interaction, via covalent bonding, via ionic bonding, via hydrogen bonding, or any combination thereof.
Jang discloses the aptamer is attached to the portion of graphene via covalent bonding (see Abstract).
Since the art recognizes that covalent bonding would be suitable for the intended use of attaching the aptamer to the graphene, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the attaching is effected by pi-pi orbital interaction, via covalent bonding, via ionic bonding, via hydrogen bonding, or any combination thereof, as taught by Jang.  See MPEP 2144.07.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Lieber et al. (U.S. Pub. 2010/0112546), and further in view of Qu et al. (“Rapid and Label-Free Strategy to Isolate Aptamers for Metal lons” ACS Nano, 2016).

Regarding claims 10 and 17, Lin is applied as above, but does not disclose the aptamer is configured to bind preferentially to a metal ion.
Qu discloses the aptamer is configured to bind preferentially to a metal ion (see Abstract, Introduction section).
Since the art recognizes that covalent bonding would be suitable for the intended use of attaching the aptamer to the graphene, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the aptamer is configured to bind preferentially to a metal ion, as taught by Qu.  See MPEP 2144.07.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Lieber et al. (U.S. Pub. 2010/0112546), and further in view of Jo et al. (“Development of Single-Stranded DNA Aptamers for Specific Bisphenol A Detection” Oligonucleotides 2011).

Regarding claims 11 and 17, Lin is applied as above, but does not disclose the aptamer is configured to bind preferentially to an aromatic compound.
Jo discloses the aptamer is configured to bind preferentially to an aromatic compound (see Abstract, Introduction section, BPA is an aromatic compound).
Since the art recognizes that covalent bonding would be suitable for the intended use of attaching the aptamer to the graphene, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the aptamer is configured to bind preferentially to an aromatic compound, as taught by Jo.  See MPEP 2144.07.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Lieber et al. (U.S. Pub. 2010/0112546), and further in view of Rasooly et al. (U.S. Pub. 2011/0217763).

Regarding claim 16, Lin is applied as above, but does not disclose the target molecule is present in the sample at less than about 20 ng/mL.
Rasooly discloses the target molecule is present in the sample at less than about 20 ng/mL (10, 5, or less: [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method so that the target molecule is present in the sample at less than about 20 ng/mL, as taught by Rasooly.
Such a modification would improve the sensitivity of the sensor.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pub. 2017/0181669) in view of Potyrailo et al. (U.S. Pub. 2010/0268479).

Regarding claims 1, 13, and 18, Lin discloses a sensor device 102 (see par. [0179]; and as shown in Figs. 1-2), comprising:
a portion of graphene 105 [0179]; and
an aptamer (see pars. [0040], [0044]-[0045], etc.) in electrical communication with the portion of graphene 105 (change in electrical conductance: [0044]).
Lin does not disclose the aptamer is configured to interact preferentially with an aromatic compound selected from the group consisting of. bisphenol A (BPA), bisphenol B, toluene, para-xylene, trimethylbenzene, nitrobenzene, p-nitrophenol, p-nitrobenzaldehyde, atrazine, tetracycline, estradiol, and 2,4- dinitrochlorobenzene.
Potyrailo discloses the aptamer is configured to interact preferentially with an aromatic compound which is toluene (see pars. [0020], [0059], and Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s device so that the aptamer is configured to interact preferentially with an aromatic compound which is toluene, as taught by Potyrailo.
Such a modification would expand the detection abilities of the sensor.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, and 6-21 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852